                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 UNITED STATES OF AMERICA,                    )
                                              )
                               Plaintiff,     )
                                              )
                      v.                      )           Case No. 4:07-00319-CR-RK
                                              )
 (1) CHARLES R. TRENT,                        )
                                              )
                               Defendant.     )
                                          ORDER
       Before the Court are Defendant’s letter filed December 28, 2020, and Defendant’s letter
filed January 4, 2021. (Docs. 156, 158).
       The Court construes Defendant’s letter filed December 28, 2020, asks the Court to forward
documents to Defendant’s attorney. This is not a function of the Court. Additionally, appear
Defendant’s attorney has already received notification of this filing and access to the documents
through the Court’s electronic filing system. The Court does not construe this letter as a motion
to reduce sentence and this Order is not to be construed as ruling on such motion.
       Defendant’s letter filed January 4, 2021, asks the Court to appoint counsel. Counsel was
appointed for Defendant in the Court’s order of December 30, 2020. (Doc. 157.)
       Accordingly, the Court finds the relief requested in each of Defendant’s letters filed
December 28, 2020, and January 4, 2021 (Doc. 156, 158) is MOOT.
       IT IS SO ORDERED.

                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

DATED: June 9, 2021




          Case 4:07-cr-00319-RK Document 161 Filed 06/09/21 Page 1 of 1
